Title: To Thomas Jefferson from George Alexander Otis, 30 January 1821
From: Otis, George Alexander
To: Jefferson, Thomas


Sir,
Philadelphia
Jany. 30th 1821.
While I have the honor of transmitting you the last volume of my translation, I avail myself of that indulgence which you have already so largely extended towards me, to lay before you a criticism of the venerable John Jay: and though somewhat lengthy, in justice to that estimable man, I beg leave to do it in his own words.“Having as yet received and read only the first volume of the History, I cannot form, and consequently cannot express, an opinion of the whole work.—As to the first volume, there are in it certain assertions, representations, and suggestions, of which there are some which I believe to be erroneous, and others which I suspect to be inaccurate. Being too feeble to write or to read much at a time without fatigue, I forbear to enumerate them.—I will nevertheless for your satisfaction, select and notice one of the most important—viz.—That anterior to the Revolution, there existed in the colonies a desire of Independence.The following extracts respect this Topic.Page 10. “The love of the Sovereign and their ancient country, which the first Colonists might have retained in their new establishments, gradually diminished in the hearts of their Descendants.”11. “The greater part of the colonists had heard nothing of Great Britain, excepting that it was a distant kingdom, from which their ancestors had been barbarously expelled.”12. “As the means of constraint became almost illusory in the hands of the Government, there must have arisen in the minds of the Americans the Hope and with it the Desire to shake off the yoke of British Superiority.”page 12. “The colonists supported impatiently the superiority of the British Government.”15. “Such was the State of the English Colonies in America, such the Opinions and dispositions of those who inhabited them, about the middle of the eighteenth century…It was impossible that they should have remained ignorant of what they were capable, and that the progressive development of national Pride should not have rendered the British yoke intolerable.”33. “Already those who were the most zealous for Liberty, or the most ambitious, had formed in the secret of their hearts, the resolution to shake off the yoke of England whenever a favorable occasion should present.”—This Design was encouraged by the recent cession of Canada.”199. “The colonists looked upon (the Congress of 1774.) as a Convention of men who in some mode or other, were to deliver their country from the perils that menaced it. The greater part believed that their ability &c…would enable them to obtain from the government a removal of the evils that oppressed them, and the reestablishment of the ancient order of things.—some others cherished the belief, that they would find means to conduct the American nation to that Independence, which was the first and most ardent of their aspirations—or rather, the sole object of that intense passion, which stung and tormented them, night and Day.”314. “Both (Putnam and Ward) had declared themselves too openly in favor of Independence. The Congress desired indeed to procure it, but withal in a propitious time.”388. “Thus ceased, as we have related, the royal Authority in the different provinces. It was replaced progressively by that of the People:—that is, by Congresses, or Conventions—extraordinary, that were formed in each Colony.—But this was not deemed sufficient by those, who directed the affairs of America. Their real object being Independence.”“Explicit Professions and assurances of allegiance and Loyalty to the Sovereign (especially since the accession of king William) and of affection for the mother country, abound, continues , in the Journals of the Colonial Legislatures, and of the Congresses and Conventions, from early Periods of the second petition of Congress, in 1775.If those professions and assurances were sincere, they afford evidence more than sufficient to invalidate the charge of our desiring & aiming at Independence.If, on the other hand, those professions and assurances were factitious and deceptive, they present to the world an unprecedented instance of long-continued, concurrent, and detestable Duplicity in the Colonies.—Our country does not deserve this odious and disgusting imputation. During the course of my life, and until after the second petition of Congress, in 1775. I never did hear any American, of any class, or of any description, express a wish for the Independence of the Colonies.Few Americans had more or better means and opportunities of becoming acquainted with the sentiments and Disposition of the colonists relative to public affairs than the late Doctr Franklin.In a letter to his Son, dated the 22 March 1775. he relates a conversation which he had with Lord Chatham, in the preceding month of August.  His Lordship having mentioned an opinion prevailing in England, that America aimed at Setting up for itself as an independent state, the Doctor thus expressed himself.  ‘I assured him, that having more than once travelled almost from one End of the continent to the other, and kept a great variety of company, eating, drinking and conversing with them freely, I never had heard, in any conversation, from any Person, drunk or sober, the least expression of a wish for a separation: or a hint that such a thing would be advantageous to America!  It does not appear to me necessary to enlarge further on this subject.—It has alway been, and still is, my opinion and belief, that our Country was prompted and impelled to independence by necessity and not by Choice. They who know how we were then circumstanced, know from whence that necessity resulted.—It would be indeed extraordinary, if a Foreigner, remote like mr Botta, from the best sources of authentic information shd in writing such a History, commit no mistakes.  That gentleman doubtless believed his narrations to be true. But is not improbable that he sometimes selected his materials with too little apprehension of error; and that some of his Informers were too little scrupulous. This remark derives a degree of weight from the following passage in the History. viz. “General Montgomery left a wife, the object of all his tenderness, with several children, still infants, a spectacle for their country at once of pity and admiration. The State, from gratitude towards the father, distinguished them with every mark of kindness and protection.”  I have been acquainted with general montgomerys widow from my youth—the fact is, that she never had a child.”In making the Translation attention has doubtless been paid to the Rule that a Translator should convey into his translation with perspicuity and precision the ideas of his author and no others; and express him, not literally, but  in well adapted classical language. How far your translation is exactly correct I am an incompetent Judge; for, not understanding the language of the original, I cannot examine and compare the translation with it.Of the style and manner of the Translation I think well.Having the intention, in case other Editions should be called for, of writing notes, it is desirable, for me, who am permitted to approach the highest and best sources of information, to remit no diligence in profiting of my good fortune as far as the motive shall appear an excuse for the liberty.Wishing from my heart that the evening of your honoured days may be as happy and free from bodily suffering as their cause has been glorious and useful to mankind! I have the honor to be, with the highest veneration, Sir, Your obliged humble servantGeorge Alexander OtisThe biographical sketch of mr Botta, was furnished me by the Sardinian Consul, in this city; who has promised to obtain for me a more ample account of his life. But I thought this, imperfect as it is, might excite a curiosity to know more of a man, who was capable of viewing our revolutionary Transactions and events with a philosophic eye, and describing them with a polished and eloquent pen.